EXHIBIT16.1 October 12, 2010 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Gulfstream International Group, Inc., which we understand will be filed with Securities and Exchange Commission pursuant to Item4.01 of Form 8-K, as part of the Form 8-K of Gulfstream International Group, Inc. dated April14, 2009. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ McKean, Paul, Chrycy, Fletcher & Co. McKean, Paul, Chrycy, Fletcher & Co. Miami, Florida
